                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 SHARON LYNN DAVIS,                              )
                                                 )
                   Plaintiff,                    )     Case No. 1:18CV00030
                                                 )
 v.                                              )     OPINION AND ORDER
                                                 )
 TOWN OF TAZEWELL, VIRGINIA,                     )     By: James P. Jones
                                                 )     United States District Judge
                   Defendant.                    )
                                                 )

      Thomas E. Strelka, L. Leigh R. Strelka, N. Winston West, IV, and Brittany M.
Haddox, Strelka Law Office, Roanoke, Virginia, for Plaintiff; W. Bradford Stallard,
Penn Stuart & Eskridge, Abingdon, Virginia, for Defendants.

      The plaintiff, a former municipal employee, alleges gender-based wage

discrimination and retaliation by her employer under Title VII. The plaintiff has not

produced sufficient evidence to establish a genuine dispute of material fact as to each

of the required elements of the her claims. Accordingly, I will grant the defendant

employer’s Motion for Summary Judgment.

                                          I.

      The relevant facts are largely uncontested. The following facts taken from the

summary judgment record are either undisputed or, where disputed, are presented in

the light most favorable to the nonmoving party.
        Plaintiff Sharon Davis was Treasurer of the Town of Tazewell, Virginia

(“Town”), from February 2015 through July 2016. She possesses a bachelor’s

degree in human services, which had a curriculum like social work. Davis took

accounting and law courses at a community college but did not receive a degree.

She later became a certified public accountant but allowed her CPA license to lapse.

Prior to becoming Treasurer for the Town, Davis had primarily worked as an

accountant for various law firms and had no prior local government accounting

experience.

        In early 2015, Davis applied to be the Treasurer for the Town based on an

advertisement in the newspaper. She would be replacing forty-year Town Treasurer

Linda Griffith. Upon her retirement, Griffith’s annual salary was approximately

$45,000 per year, excluding her Virginia Retirement System (“VRS”) employer

contribution.    Davis was interviewed by a three-person committee of Town

employees, and then the Town Manager, Todd Day, called Davis on February 28,

2015.

        During the phone call, Day offered Davis the Treasurer position at a starting

salary of $36,750, which included a five-percent VRS contribution. Day explained

that her salary was set based on her educational background, her bachelor’s degree

in human services rather than accounting or another relevant degree, the absence of

any governmental accounting experience, and her general lack of local government


                                         -2-
experience. The Treasurer position’s salary range is set by the Town Council. Davis

accepted the offer on the spot, and did not attempt to negotiate a higher salary. Davis

was the best applicant in the pool, despite not meeting all of the criteria or being

fully qualified.

       Throughout Davis’ employment with the Town, she reported directly to Day.

Over the course of her employment as Treasurer, she received three pay raises. She

first requested a raise in her salary within a month of starting and Day increased her

salary to $40,000 a year.

       Shortly after starting as Treasurer, Davis requested a work cell phone to

contact department heads who preferred texting to answering calls on their phones.

Day denied her request and informed Davis that the Treasurer had never had a work

cell phone because it was an office job that did not require people to go out into the

field, unlike the department heads who used Town-issued cell phones. Davis

eventually admitted in an email to Day that she could not justify a Town-issued cell

phone for herself, given the low rate of expected usage.1 The position of Town

Treasurer still does not include a Town-issued cell phone.


       1
          Davis later testified that the cell phone issue reoccurred after the email to Day.
Davis also testified that the only other department head not to have a Town-provided work
cell phone was the EMS administrative person, who was also a woman, so the decision had
to be discriminatory because she could not “think of any other reason why [Day] would do
that.” Pl.’s Memo. Opp’n Ex. 1, Davis Dep. 74, ECF No. 37-1. However, Davis conceded
that Day’s female executive assistant, Robin Brewster, had a Town-provided cell phone.

                                            -3-
      Davis received a second salary increase in July 2015, along with the rest of

the Town employees, which increased her salary to $41,200 a year.                Davis

complained to other Town employees about her salary after learning the starting

salary of a new department head — specifically, the Parks and Recreation Director,

Travis Barbee, whom Davis identifies as her comparator.2

      By way of comparison, Davis and Barbee were both department heads and

reported directly to Day. Barbee’s duties as Director of Parks and Recreation

included managing all activities of “games, sports, local schools, communication,

YMCA” and all recreation issues, whereas Davis primarily handled “bank

reconciliation” and tax collection. Pl.’s Mem. Opp’n Ex. 2, Day Dep. 33, ECF No.

37-2; id. at Ex. 4, Regon Dep. 6–7, ECF No. 37-4. Furthermore, Day testified that

the salary range for Director of Parks and Recreation, like the Treasurer position,

had been determined by the Town Council. Thus, Day set a salary for both Barbee

and Davis within those bounds, considering the salaries of the previous position

holders, and weighing their qualifications.

      In terms of contrasting factors, the Parks and Recreation Director position had

been vacant and open for six months without a suitable candidate when Barbee


      2
          Davis testified about a second male department head, but admitted that she did
not know what his salary was during or after her employment with the Town. As such, I
will rely upon the more thoroughly-briefed comparator, Barbee. Not long after Davis left
the Town, Barbee resigned for unrelated reasons.

                                          -4-
accepted the position without competition. In addition, Barbee had previously

declined the Town’s offer to be Director of Parks and Recreation, and negotiated his

salary when he later accepted the Town’s job offer. On the other hand, and as Davis

has acknowledged in her deposition, she was competing against other applicants,

overlapped with Griffith for the Treasurer position, and did not negotiate the starting

salary when offered the position.

      In terms of credentials, Barbee’s resume states that he obtained a bachelor’s

degree in sports management, had completed significant work toward a master’s

degree in business management , and was working toward a master’s degree in sports

management at the time he was hired.           Barbee’s resume also listed current

certifications as a parks and recreation professional, as well as a spa and pool

operator. Barbee had also completed a university executive development program

for recreation professionals. Finally, Barbee had five years of local government

experience in recreation and had held positions as an athletics coordinator in

Georgia, recreation supervisor (athletics) in North Carolina, and director of parks

and recreation in Tennessee. Day testified that he had offered the position to Barbee

based on his education, experience, and knowledge.

      Day testified that he had confronted Davis when he learned from other

department heads and Town employees about her complaints.                 During the

conversation, she demanded another pay raise but did not specifically mention her


                                         -5-
gender as the reason behind her complaint.3 In fact, Day testified that he did not

“remember the gender issue ever coming up period with Miss Davis.” Day Dep.

80:19-20, ECF No. 37-2. Day refused to increase her salary at that time, and also

issued a verbal warning for failing to perform necessary work duties and

complaining about her salary to subordinates. Def. Mem. in Supp. Summ. J. Ex. 1,

ECF No. 33-1 at 124 (May 19, 2016, entry to Davis’ Consecutive Employee

Warning Report).

      In June 2016, Davis informed Day that the federal government was

considering a proposal to set a new minimum exempt employee salary under the Fair

Labor Standards Act (“FLSA”).           Day testified that when he learned exempt

employees would be required to earn a salary of $47,476 to remain exempt under

the FLSA, he confirmed that the Town could not afford the associated raises under

the proposed change to the FLSA. Day sent out notification memoranda to three

employees stating that the Town would change their status from exempt to non-

exempt if the proposal became law, due to constraints in the Town budget. Davis

was one of the recipients of the notification memoranda, along with a male and

another female employee. The proposed change to the FLSA ultimately never



      3
         Instead, Davis’ deposition testimony indicated that a fair amount of her ire about
her Town salary and treatment was not just due to Barbee’s salary, but that Day’s female
executive assistant, Robin Brewster, made more money than her even though Brewster did
not have a bachelor’s degree and did not supervise any Town employees.
                                           -6-
became law, so Davis would not have changed from a salaried employee to an

hourly, non-exempt employee if she had stayed with the Town.

      Davis had her first and only performance review on June 20, 2016. Davis

received generally “Satisfactory” and “Good” marks, but had a lower score on her

“Interpersonal Relationships” and a written evaluation that she needed to “use [her]

time wisely to emprove [sic] on the job performance” and to be “critical of yourself

not others.” Pl.’s Mem. Ex. 6, Employee Performance Appraisal, ECF No. 37-6 at

2. Although Davis signed off on the review, she later testified at her deposition that

she tries not to criticize other people, and “didn’t really know what [Day] was talking

about” in his assessment. Davis Dep. 140, ECF No. 37-1.

      Davis, along with other Town employees, received a pay raise in July 2016,

with an increase to $42,024. Day testified that Barbee’s salary increased to $48,195,

and it was his only raise during his tenure as Director of Parks and Recreation with

the Town. If Davis had become an hourly employee, she was set to be paid

approximately $20.20 an hour so that her overall salary would not decrease. Rather,

it would be increased due to her pay raise, and she would be compensated for any

overtime work at the time-and-a-half rate. Davis admitted during her deposition that

receiving overtime pay as an hourly employee “might have been good since [she]

was working a lot.” Davis Dep. 95, ECF No. 37-1.




                                         -7-
      Throughout the course of her employment as Treasurer, Davis engaged in

volunteer work in the community. Davis testified that Day had prohibited her from

performing volunteer work during working hours, although Davis claims that

prohibition did not apply to male Town employees. Davis admitted she had been

the only Town employee on the volunteer committee for the Town Sesquicentennial

Celebration, and no additional evidence has been presented to support her assertion

that Day’s policy against volunteering during work hours did not apply to all other

Town employees, male or female.

      Throughout 2016, the Town interviewed various vendors to update the

financial software used by the Treasurer’s department. A few of the vendors were

suggested by Davis, and she even requested presentations to her department’s staff

to ask any “questions that [she] might miss.” Def. Mem in Supp. Summ. J. Ex. 1,

ECF No. 33-1 at 85–86 (January 28, 2016, email from Davis to Day). On May 19,

2016, Day directed the Treasurer’s department to coordinate with Robin Brewster,

his executive assistant, and schedule times to meet with financial software vendors

for presentations and eventually present a unanimous recommendation on a software

program. In later emails that day between Brewster and the department, Davis stated

that she could “make time any evening” to meet with representatives. Id. at 87.

Brewster emailed the Treasurer’s department and Day with the schedule of

presentations, and these times included a July 19 presentation at 6:00 p.m.


                                        -8-
      Even though Day had previously prohibited Davis from doing volunteer work

during working hours, Davis testified that she had left the July 19 presentation early

to attend last-minute volunteer meetings for the sesquicentennial celebration. Davis

admits that she neither notified nor requested permission from Day to leave the

mandatory meeting early.      The Town’s Personnel Manual clearly states that

employees must notify the Town Manager as far in advance as possible if they are

unable to report to work, must obtain permission to leave during work hours, and

will face disciplinary action up to and including termination for unauthorized or

excessive absences or tardiness.

      Instead, Davis testified that she had informed Robin Brewster, Day’s

executive assistant, that she needed to leave the presentation early and Davis was

thus permitted to ask her questions first before leaving for her volunteer meeting.

Davis testified that she had thought Brewster had authority to excuse her from the

remainder of the mandatory software meeting, but claimed at other points in her

testimony that Brewster had no supervisory authority and acknowledged Day was

her direct manager.

      Day testified that he had verbally reprimanded Davis the following day for

leaving a mandatory meeting for a second time, not performing necessary work

duties, and complaining about her salary to others. He also followed up with a

notation in her Consecutive Employee Warning Report. Def. Mem. in Supp. Summ.


                                         -9-
J. Ex. 1, ECF No. 33-1 at 124 (July 20, 2016, entry to Davis’ Consecutive Employee

Warning Report). Day demoted Davis from Treasurer to Accounting Clerk during

the conversation, and informed her that her former subordinate, Leeanne Billings

Regon, would take over as Treasurer. Davis requested two days of leave and left

early that day to decide her next steps. Davis cleaned out her office over that

weekend, but took her personal possessions home rather than moving them to the

Accounting Clerk area. Davis formally resigned via a text message to Day on July

25, 2016. Davis testified that she had resigned due to her demotion.

      Under the Town’s Disciplinary Procedure, a supervisor is advised to follow

“progressive discipline.” Pl.’s Mem. Opp’n Ex. 9, Personnel Manual for the Town

of Tazewell, ECF No. 37-9 at 27. As this was Davis’ second incident, Day could

have issued a written reprimand, and warned her that a third incident would result in

more severe disciplinary action.      Day testified that he had not followed this

procedure for Davis, and the Personnel Manual notes that the policy is advisory and

the Town “does retain the right to administer discipline in any manner it sees fit. . .

. [and does not] restrict the Town’s right to bypass the procedures suggested.” Id. at

27. In addition, Day testified that he had demoted employees on other occasions as

a form of discipline. Day Dep. 56, 58, ECF No. 37-2.

      The Town’s Personnel Manual contains a grievance procedure that covers

various personnel actions, including “disciplinary demotions.” Personnel Manual,


                                         - 10 -
ECF No. 37-9 at 26. It also details the various steps for grieving such a demotion.

See id. at 29–31. Davis did not make use of this procedure. Instead, she met with a

member of the Town Council, Jack Murray, to explain that she had been demoted

and to get advice. According to Davis, Murray advised her to remain in her

employment with the Town and promised to communicate with Day, but Davis

never heard from Murray again.

      Upon Davis’ resignation, Regon, the former subordinate of Davis, was

officially promoted and formally offered the position of Treasurer with a starting

salary of $37,500 that included a VRS contribution. Regon testified that she had

previously indicated interest in being Treasurer before Davis was interviewed for

the position, but declined to apply at that time. Regon was an Accounting Clerk for

eleven years before becoming Treasurer, and she had recently obtained a master’s

degree in human resource management. Regon did not have a CPA certification.

Regon received a raise in July 2019, along with other Town employees, and her

salary is currently $44,000.

      Davis has worked in five different positions since she resigned from the Town,

but not all of them involved accounting work. Davis was unemployed from January

2019 through mid-August 2019, but she has otherwise been able to find work. She

was hired in late August 2019 to work as a computer representative in customer

service.


                                       - 11 -
                                              II.

       The court previously dismissed Counts III (Equal Pay Act discrimination), IV

(Equal Pay Act retaliation), and V (42 U.S.C. § 1983 violation of liberty interest) of

Davis’ Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Following

the close of discovery, the Town has moved for summary judgment on the remaining

Counts I (Title VII gender discrimination) and II (Title VII retaliation). The motion

has been fully briefed and orally argued and is ripe for decision.

       The Town argues Davis has not presented evidence that she was discriminated

against because of her gender or was retaliated against for her complaints about

gender-based wage discrimination, and that no reasonable jury could find in her

favor. The Town asserts that there is ample evidence Davis was demoted due to her

unsatisfactory work performance and strained interpersonal relationships with other

Town employees, and that she chose to resign rather than commence the grievance

procedure. Davis contends that there remains a genuine dispute of material facts that

precludes summary judgment.             She relies primarily on her own deposition

testimony.4


       4
          For example, Davis testified in her deposition that Day had been aggressive
toward her after her repeated complaints about her salary; however, the examples were
generally limited to him raising his voice with her at various points. Davis also testified
that during one meeting in his office Day had brandished a hunting knife in her presence,
although not in her direction and still in the sheath, in order to intimidate her. Day admitted
he has hunting knives in his office, but testified that he had never been physically
threatening toward Davis. Moreover, Regon testified that she had never witnessed any
                                             - 12 -
                                            III.

       Pursuant to Federal Rule of Civil Procedure 56(a), the court must grant

summary judgment when “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” To raise a genuine issue of

material fact sufficient to avoid summary judgment, the evidence must be “such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In making this determination, “the

court is required to view the facts and draw reasonable inferences in a light most

favorable to the nonmoving party.” Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir.

1994). The substantive law applicable to the case determines which facts are

material. Anderson, 477 U.S. at 248. “[T]here is no issue for trial unless there is

sufficient evidence favoring the nonmoving party for a jury to return a verdict for

that party. If the evidence is merely colorable, or is not significantly probative,

summary judgment may be granted.” Id. at 249–50. 5




such behavior nor heard Davis complain about Day’s behavior toward her. Finally, Davis
testified that Day’s refusal to grant her a Town-provided cell phone could only have been
based on gender animus as she understood that the only two department heads without
Town cell phones were female. Yet she also testified that Brewster had a Town-provided
cell phone and, at least initially, acknowledged the legitimacy of the Town’s proffered
reason that the Treasurer and EMS positions were desk jobs and did not require going out
in the field.
       5
         I have omitted internal quotation marks, alterations, and citations throughout this
opinion, unless otherwise noted.
                                           - 13 -
      The moving party bears the initial burden of demonstrating the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 332 (1986).

If the moving party makes that showing, the nonmoving party must then produce

admissible evidence — not mere allegations or denials — establishing the specific

material facts genuinely in dispute. Fed. R. Civ. P. 56(c), (e); Scott v. Harris, 550

U.S. 372, 380 (2007); Wilkins v. Montgomery, 751 F.3d 214, 220 (4th Cir. 2014).

      The Rules of Evidence apply in connection with summary judgment practice.

See Fed. R. Civ. P. 56(c)(4) (additional discussion in advisory committee notes to

2010 amendment). Consequently, the court may not consider inadmissible evidence

in connection with summary judgment motions. Evans v. Techs. Applications &

Serv. Co., 80 F.3d 954, 962 (4th Cir. 1996) (holding that court correctly found

statements in affidavit to be hearsay, irrelevant, or conclusory, and properly struck

those sections pursuant to Rule 56(c)(4)). The court does not weigh evidence,

consider credibility, or resolve disputed issues — it decides only whether the record

reveals a genuine dispute of material fact. Anderson, 477 U.S. at 255 (“Credibility

determinations, the weighing of evidence, and the drawing of legitimate inferences

from the facts are jury functions, not those of a judge.”).

      There are two key disputes between the parties. First is whether Day set

Davis’ salary based on her gender or based on legitimate, nondiscriminatory criteria.

Second is whether Davis was demoted due to her complaints about her salary being


                                         - 14 -
based on her gender or due to her poor work performance and strained interpersonal

relationships with other Town employees.

                          A. Title VII Gender Discrimination.

      Title VII prohibits an employer from discriminating against an employee

because of sex, including with respect to compensation. 42 U.S.C. § 20003-2(a)(1).

Title VII requires establishing intentional discrimination through one of two

mechanisms. A plaintiff can either produce direct or circumstantial evidence of

discrimination, or utilize the burden-shifting framework of McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973), “to develop an inferential case of

discriminatory intent.” Spencer v. Va. State Univ., 919 F.3d 199, 207 (4th Cir. 2019).

      The McDonnell Douglas burden-shifting framework is comprised of three

steps: (1) the plaintiff must first establish a prima facie case of employment

discrimination or retaliation; (2) the burden then shifts to the employer to articulate

a legitimate and non-discriminatory or non-retaliatory reason for the adverse action;

and finally (3) the burden shifts back to the plaintiff to prove by a preponderance of

the evidence that the stated reason for the adverse employment action is a pretext

and the true reason is discriminatory or retaliatory. Guessous v. Fairview Prop.

Investments, LLC, 828 F.3d 208, 216 (4th Cir. 2016).

      Under McDonnell Douglas, to establish a prima facie case of gender-based

wage discrimination, a plaintiff must show: (1) membership in a protected class; (2)


                                         - 15 -
satisfactory job performance; (3) an adverse employment action; and

(4) circumstances that suggest an unlawfully discriminatory motive. Spencer, 919

F.3d at 207; see also Karpel v. Inova Health Sys. Servs., 134 F.3d 1222, 1227 (4th

Cir. 1998) (“Under Title VII, the plaintiff bears the initial burden of proving a prima

facie case of discrimination by raising an inference that the defendant acted with

discriminatory intent.”).

      On the last prong, there is a strong inference that discrimination was not a

“determining factor” for the adverse action “where the hirer and firer are the same

individual and the termination of employment occur within a relatively short time

span following the hiring.” Proud v. Stone, 945 F.2d 796, 797 (4th Cir. 1991). There

is insufficient information in the record as to whether Day hired Davis or simply

communicated the three-person committee’s decision, and therefore I will view the

evidence in the light most favorable to Davis and accept that the committee hired

her and not apply the Proud inference.

      While “but for” causation is required for retaliation claims, in gender-

discrimination claims the plaintiff must merely “show that the motive to discriminate

was one of the employer’s motives, even if the employer also had other, lawful

motives that were causative in the employer’s decision.” Univ. of Tex. SW Med. Ctr.

v. Nassar, 570 U.S. 338, 343 (2013).




                                         - 16 -
      As detailed below, Davis has not established a genuine issue of material fact

on each of the Title VII factors to demonstrate a prima facie case of gender-based

wage discrimination.    Consequently, I will not address the Town’s asserted

legitimate, non-discriminatory reasons for demoting her or the pretext question.

                                 1. Protected Class.

      Davis is a woman, and the Town does not contest that she is therefore a

member of a protected class.

                          2. Satisfactory Job Performance.

      The focus of this prong is not whether Davis was qualified for the job at the

time of hiring, but whether her job performance met the employer’s “legitimate

expectations.” Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 514 (4th Cir. 2006). As

these expectations are inherently subjective, and the burden of proving the prima

facie case falls on the plaintiff, the court must consider the “employer’s evidence

that the employee was not meeting those expectations.” Jones v. Constellation

Energy Projects & Servs. Group, Inc., 629 F. App’x. 466, 469 (4th Cir. 2015)

(unpublished); see also Nigro v. Va. Commonwealth Univ. Med. Coll. of Va., 492 F.

App’x. 347, 360 (4th Cir. 2012) (unpublished) (affirming grant of summary

judgment and holding that employee could not demonstrate that her performance

was satisfactory because there was “ample evidence” that she was lagging behind

her peers, and her average ratings were to get her out of some rotations while other


                                       - 17 -
rotations rated her performance as deficient). Nevertheless, the court should not

impermissibly credit the employer’s evidence and fail to properly acknowledge key

evidence offered by the employee, particularly when there is a clear dispute in the

record. Jacobs v. N.C. Admin. Office of Cts., 780 F.3d 562, 570 (4th Cir. 2015).

      Davis has claimed throughout her suit that she was an excellent Treasurer, and

points to her performance review where she received a rating of generally

satisfactory. But her self-assessment is not enough to sustain her claim. Hawkins v.

PepsiCo, Inc., 203 F.3d 274, 280 (4th Cir. 2000) (affirming grant of summary

judgment, and holding that satisfactory performance based on legitimate

expectations depends on the “perception of the decision maker . . . not the self-

assessment of the plaintiff.”).

      Despite her overall satisfactory score, Davis received a lower score for

“Interpersonal Relationships,” and there was written commentary relating to her

poor time management and advising her to be less critical of others. These notations

in her personnel file correspond with Day’s testimony concerning his reasons for

demoting Davis, as do the two Consecutive Employee Warning Report entries in her

personnel file. Although the entries noted her complaints about salary, they also

listed failure to perform necessary work duties.

      Day also testified about Davis’ other performance issues, such as the hurdles

she faced due to her lack of prior local government experience, her failure to stay on


                                        - 18 -
schedule and provide necessary documents to outside accountants during the Town

audit, interpersonal difficulties with other department heads and the public, and

leaving the office frequently and without permission to work on volunteer activities.

Day testified that the demotion had been intended to be a “wakeup call” when Davis

missed a second mandatory meeting to work on volunteer matters during work

hours, so that she would take her position more seriously. Day Dep. 83–84, ECF

No. 37-2.

      Day’s testimony regarding Davis’ poor performance and his assessment about

whether she met his and the Town’s “legitimate expectations” eliminate any genuine

dispute as to this prong, and the Town is entitled to judgment as a matter of law on

this point. The facts here are unlike those in Jacobs because there is consistent

evidence that corroborates Day’s testimony, such as the notations of Davis’s

infractions in her personnel file and the written notes in her annual performance

evaluation. See Jacobs, 780 F.3d at 570 (holding that the employer’s reasons

appeared to be post hoc rationalizations as the plaintiff had never been written up

for a disciplinary infraction, never received a negative performance review, nor had

notes in her personnel file indicating any problems with her performance). Davis’

pay increases might indicate that her performance was satisfactory, but Day testified

that she received pay raises outside the Town’s schedule due to her frequent

complaints — he testified that they had as many as fifteen conversations — and that


                                        - 19 -
he worked with Davis “significantly more than any other employee” to gradually

raise her salary. Day Dep. 43, ECF No. 37-2.

                           3. Adverse Employment Action.

      The third prong of a prima facie case under McDonnell Douglas requires

Davis to demonstrate that the employer took an adverse employment action against

her. An adverse employment action includes, but does not require, termination, and

“denotes some direct or indirect impact on an individual’s employment as opposed

to harms immaterially related to it.” Adams v. Anne Arundel Cty. Pub. Sch., 789

F.3d 422, 431 (4th Cir. 2015). Thus, Davis must show “a significant change in

employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in

benefits.” Hoyle v. Freightliner, LLC, 650 F.3d 321, 337 (4th Cir. 2011).

      In attempting to establish an adverse employment action, Davis asserts that

Day constructively discharged her by demoting her from Treasurer to Accounting

Clerk. To establish a constructive discharge claim, Davis’ evidence must show that

she was “discriminated against by her employer to the point where a reasonable

person would have felt compelled to resign and that she actually resigned.” Evans

v. Int’l Paper Co., 936 F.3d 183, 193 (4th Cir. 2019). But see Johnson v. Shalala,

991 F.2d 126, 131 (4th Cir. 1993) (reversing grant of summary judgment and holding

that the employer did not deliberately create intolerable conditions to force employee


                                         - 20 -
to resign where “deliberateness” can be proven by actual or circumstantial evidence).

The conditions must be beyond “ordinary discrimination” to warrant the employee

not remaining on the job while seeking redress.            Evans, 936 F.3d at 193.

Intolerability is viewed from an objectively reasonable person standard, asking

whether a reasonable person in the employee’s position “have felt compelled to

resign” or felt that she “would have had no choice but to resign.” Id.

      The Fourth Circuit in Carter v. Ball, 33 F.3d 450, 459-60 (4th Cir. 1994), held

that unfair criticism and loss of supervisory responsibility was not enough to

establish constructive discharge. But where demotion is essentially “career-ending”

or “a harbinger of dismissal,” then it can constitute constructive discharge. Id. at

459. A demotion also might constitute an adverse employment action where there

is a decrease in compensation, job title, or level of responsibility. See James v. Booz-

Allen & Hamilton, Inc., 368 F.3d 371, 376, 378 (4th Cir. 2004) (holding that “a slight

decrease in pay coupled with some loss of supervisory responsibilities is insufficient

evidence of constructive discharge”).

      The parties contest whether Davis was constructively discharged due to the

circumstances of her demotion. I find that Davis has established a genuine issue of

material fact as to whether she was constructively discharged due to the removal of

her title and supervisory role, as well as her replacement by a subordinate. Day

acknowledged in his deposition that the demotion would have removed Davis from


                                         - 21 -
her position as Treasurer, so she would have had less responsibility and reduced

supervisory authority. There remains a genuine issue of material fact as to whether

the demotion was permanent and whether she would have also experienced a

reduction in pay.

      Day claims the demotion was meant to be a “wakeup call,” so that Davis

would take her position more seriously, and he testified that “bringing her back into

that position was a possibility” if she took the job more seriously after her demotion.

Day Dep. 83–84, ECF No. 37-2. While there is a possibility that Davis could have

returned to her supervisory position if she had not resigned, there is no evidence that

this understanding or disciplinary goal was communicated to Davis before she

resigned. As for the potential reduction in pay, Davis testified that Day told her that

there would be a “pay cut.” Davis Dep. 132, ECF No. 37-1. On the other hand, Day

testified that while Davis’ position would have had reduced responsibility if she had

not resigned, no decision had been made as to whether her pay would change.

Overall, given the other aspects of her demotion, Davis has presented a genuine

dispute of material fact and a reasonable trier of fact could find that Davis’ proposed

demotion was a constructive discharge.

                                 4. Similarly Situated.

      Davis’ deficient evidence as to the satisfactory performance element is

enough to find against the plaintiff as a matter of law, and I need not complete an


                                         - 22 -
exhaustive analysis as to the fourth element of the prima facie case. Even so, I find

that Davis also failed to establish the “similarly-situated” prong of the prima facie

case. Where the prima facie case of wage discrimination “is based on comparators,

the plaintiff must show that she [was] paid less than men in similar jobs.” Spencer,

919 F.3d at 207. Unlike the Equal Pay Act, Title VII only requires that the compared

jobs be “similar” rather than “equal.” Brinkley-Obu v. Hughes Training, Inc., 36

F.3d 336, 343 (4th Cir. 1994).

      Under Title VII, courts consider whether the employees: (1) “held the same

job description,” (2) “were subject to the same standards,” (3) “were subordinate to

the same supervisor,” and (4) “had comparable experience, education, and other

qualifications — provided the employer considered these factors in making the

personnel decision.” Spencer, 919 F.3d at 207. The “plaintiff must [also] provide

evidence that the proposed comparators are not just similar in some respects . . . [but]

in all respects.” Id.; see also Sanders v. Tikras Tech. Solutions Corp., 725 F. App’x.

228, 230 (4th Cir. 2018) (unpublished) (finding that plaintiff’s replacement, while

outside her protected class, had “more than twice the experience that [she] had, and

the two were therefore not similarly situated”).

      Davis selected Barbee, the former Director of Parks and Recreation, as her

comparator.    Although Davis referred to another male Town employee, no

information has been provided as to that individual’s background or salary. While


                                         - 23 -
the Director of Parks and Recreation and Treasurer are both department head

positions within the Town and report directly to Day, the duties and supervisory

roles of the positions are very different. The former requires more coordination with

other municipal employees and a larger geographic area of supervision. The latter

takes “care of the financial accounting and treasury of the Town of Tazewell on a

daily basis,” and includes “day-to-day” supervision of “three to four employees.”

Day Dep. 33, 62, ECF No. 37-2.

      In addition, Davis and Barbee have entirely different qualifications. Davis

has a bachelor’s degree in a non-relevant area, a lapsed CPA certification, and no

local government accounting experience. Barbee has a bachelor’s degree in a

relevant area, sports management, and had completed significant work toward two

separate master’s degrees in business and sports management. Furthermore, Barbee

had active and relevant certifications, and had completed a professional development

program relevant to the field. Finally, Barbee had five years of relevant local

government experience in recreation in contrast to Davis’s lack of both general local

government experience and local government accounting experience.

      According to Day’s testimony, he considers an applicant’s education,

experience, and knowledge when making a job offer and later setting their salary

within the framework prearranged by the Town Council. Davis admitted that Day

noted her lack of experience in explaining the offered salary, and that she “didn’t


                                        - 24 -
feel like [she] could negotiate” without losing the job offer. Davis Dep. 58, ECF

No. 37-1. Barbee’s salary was influenced by his efforts to negotiate his salary, but

that is not impermissible and negotiating a salary is common practice.

      Even though Davis has established that Barbee and she were both subordinate

to Day, there is no genuine dispute of material fact that they do not have comparable

qualifications and thus are not “similarly-situated” as a matter of law. See Spencer,

919 F.3d at 207; see also Mackey v. Shalala, 360 F.3d 463, 468 (4th Cir. 2004)

(affirming grant of summary judgment on Title VII gender discrimination claim for

failure to hire, where eventual male hire was better qualified due to his advanced

degrees in the relevant field and high-level relevant work experience).

      It is also noteworthy that Regon, the subordinate who replaced Davis as

Treasurer, is a female and was a long-time Accounting Clerk who had recently

finished her master’s degree in human resources. Regon’s starting salary was close

to Davis’, but her salary has increased in the more than three years she has remained

as Treasurer for the Town. This evidence, in conjunction with the fact that Davis

replaced a long-time female Treasurer, Griffith, and that Davis was paid more than

at least some male Town employees, undermines Davis’ claim of gender

discrimination.

      Overall, Davis has failed to produce sufficient evidence to establish a prima

facie case that she performed her job satisfactorily or that she was treated differently


                                         - 25 -
than similarly-situated male employees. While a reasonable jury could find that she

suffered an adverse employment action based on the circumstances of her demotion,

that is ultimately inconsequential because she has failed to establish the remaining

elements of a prima facie case of gender discrimination. Therefore, I need not

determine whether the Town has proffered a legitimate, non-discriminatory reason

for Davis’ salary and demotion, and the Town is entitled to judgment as a matter of

law on the Title VII gender-based wage discrimination claim.

                               B. Title VII Retaliation.

       “Title VII prohibits an employer from retaliating against an employee for

opposing discriminatory practices in the workplace.” Evans, 936 F.3d at 194. The

“antiretaliation provision protects an individual not from all retaliation, but from

retaliation that produces an injury or harm.” Burlington N. & S.F.R. Co. v. White,

548 U.S. 53, 67 (2006) (finding that the Title VII retaliation provision contains a

materiality requirement and employs an objective standard).

      To establish a prima facie case of retaliation, a plaintiff must show that: (1)

“she engaged in a protected activity,” (2) “the employer took a materially adverse

employment action against her,” and (3) “there is a causal connection between the

protected activity and the adverse action.” Evans, 936 F.3d at 195. Once again,

even viewing the evidence in the light most favorable to Davis, she has not

established a prima facie case as to her retaliation claim.


                                         - 26 -
                                 1. Protected Activity.

      Under the first prong, “an employee is protected when she opposes not only

employment actions actually unlawful under Title VII but also employment actions

she reasonably believes to be unlawful.” Boyer-Liberto v. Fontainebleau Corp., 786

F.3d 264, 282 (4th Cir. 2015) (en banc). The Fourth Circuit has “articulated an

expansive view of what constitutes oppositional conduct, recognizing that it

encompasses utilizing informal grievance procedures as well as staging informal

protests and voicing one’s opinions in order to bring attention to an employer’s

discriminatory activities.” DeMasters v. Carilion Clinic, 796 F.3d 409, 417 (4th Cir.

2015).

      Davis did not have to explicitly detail her issues or formally present her

alleged concerns about gender discrimination to Day. See Okoli v. City of Baltimore,

648 F.3d 216, 220 (4th Cir. 2011) (finding that the plaintiff engaged in protected

activity where she “twice complain[ed] of harassment” even though she did not

detail the incidents nor explicitly describe the harassment as sexual). However, she

has produced no evidence that “any untoward behavior or comments” by Day were

reflective of gender discrimination; thus, her “subjective belief that [Day] was acting

with discriminatory intent [is] not objectively reasonable.” Sanders, 725 Fed.

App’x. at 230 (noting that while the record demonstrated that the plaintiff’s

supervisor had “some animosity toward her, there [was] no evidence that indicate[d]


                                         - 27 -
any such animus was a result of [her] race or gender,” and thus his actions in

transferring her did not support a Title VII claim).

      Davis’ complaints regarding her desire for a work cell phone and Day’s

refusal to permit her to work on volunteer matters during work hours amount to non-

actionable general workplace grievances. She received several salary increases after

complaining that other Town employees, including Day’s female executive

assistant, made more money than her. Davis has not sufficiently established that she

connected her salary conversations with Day to gender discrimination, nor do her

allegations lead to the inference that the Town and Day would have understood her

complaints to be about perceived unlawful employment practices.

      As previously discussed, Day testified that he did not “remember the gender

issue ever coming up period with Miss Davis,” Day Dep. 80, ECF No. 37-2, and

Davis’s testimony varied on the topic. See Jones v. N.Y.C. Health & Hosp. Corp.,

No. 00 Civ. 7002, 2003 WL 30412 (S.D.N.Y. Jan. 3, 2003) (finding that employee

did not make out a prima facie case of retaliation where she complained about salary

repeatedly, but never suggested the low salary was a function of her gender until her

EEOC post-termination complaint).

      Furthermore, Day testified it was the frequency of her salary complaints to

him and other Town employees, including other department heads, that created the

tension and only part of his basis for disciplining her before the eventual demotion.


                                         - 28 -
Day specifically stated “[h]er level, her altitude of complaining was very excessive.

It had begun to demoralize personnel. It had begun to create conflicts in the day-to-

day operations across all employees” and that he would “much rather her complain

uphill.” Day Dep. 85, ECF No. 37-2. As for the May 2016 warning report entry,

Day testified that “some of [Davis’s] activities left a little bit to be desired” and gave

as an example that she “was trying to recruit [other department heads] to jump on

board to take some kind of corrective action again [him]” when he decided to change

Davis and two other employees from salaried employees to hourly employees due

to the proposed changes in the FLSA. Day Dep. 86–87, ECF No. 37-2. Day testified

he “had a lot of people that were informing [him] that she was trying to recruit them

to jump on board with complaints,” which even included attempts by Davis to recruit

Barbee “as an ally in her venture or whatever it would be.” Day Dep. 87.

      The Fourth Circuit recently held that such complaints do not amount to

protected activity. Parker v. Ciena Corp., No. 19-1144, 2019 WL 4733403, at *2

(4th Cir. Sept. 27, 2019) (unpublished) (affirming a Rule 12(b)(6) dismissal of 42

U.S.C. § 1981 race discrimination and retaliation case because the plaintiff’s

“general workplace grievances regarding lack of resources” and the manager’s “rude

treatment” did not include complaints of discrimination nor warrant an inference that

the defendants “would have understood his complaint to be about unlawful

employment practices.”); see also Barot v. Embassy of Repub. of Zambia, 299 F.


                                          - 29 -
Supp. 3d 160, 188 (D.D.C. 2018) (noting that Title VII does not protect every

informal complaint, and the complaint must allege unlawful discrimination rather

than general complaints about salary or frustrated ambitions). Davis’s general

complaints do not constitute protected activity, and she has failed to establish this

first prong as a matter of law.

                            2. Adverse Employment Action.

      As previously discussed, Davis has presented a genuine dispute of material

fact as to whether her demotion qualifies as an adverse employment action. As with

her gender-based discrimination claim, I find that the evidence on this point applies

to the retaliation claim’s prima facie prong as well.

      Davis appears to portray her proposed change to non-exempt status as further

evidence of both retaliation and that she was “treated differently and unfairly.”

Davis Dep. 104, ECF No. 37-1. She testified that the proposed change was

discriminatory and retaliatory because Day “made [her] hourly instead of bringing

[her] up to the [exempt salary]” so “he wouldn’t have to raise [her] salary,” which

she thought went against the purpose of the proposed change to the law. Davis. Dep.

104, ECF No. 37-1. But the two other employees who also faced a potential change

to non-exempt status were a man and a woman, and Davis never claimed in her

deposition that the change was based on her gender or her salary complaints; she

merely testified that Day’s decision went against the “purpose of the law.” Davis


                                         - 30 -
Dep. 103, ECF No. 37-1. In addition, Davis ignores the fact that she received a raise

at the same time and that being entitled to overtime pay would have helped her due

to her long hours. Even though Davis’ allegations stemming from her proposed

change to non-exempt status under FLSA are likely insufficient to establish the

adverse employment action prong, Davis has nonetheless established a genuine issue

based on the circumstances of her demotion.

                                    3. Causal Link.

      Title VII retaliation claims must be proved according to traditional principles

of but-for causation, which requires proof that the unlawful retaliation “would not

have occurred in the absence of” the alleged wrongful action or actions of the

employer. Foster v. Univ. of Md.–E. Shore, 787 F.3d 243, 252 (4th Cir. 2015)

(finding that Nassar applies only to cases with direct evidence of retaliation and not

to cases employing the McDonnell Douglas burden-shifting framework at the prima

facie case stage, because “the pretext framework already requires plaintiffs to prove

retaliation was the actual reason for the challenged employment action.”).

      The burden is only to show “that the protected activity was a but-for cause of

her termination, not that it was the sole cause.” Guessous, 828 F.3d at 218; see also

Montell v. Diversified Clinical Servs., Inc., 757 F.3d 497, 507 (6th Cir. 2014) (“[I]n

retaliation cases, courts must determine what made the employer fire the employee

when it did.”). But see Spencer, 919 F.3d at 208 (holding that the plaintiff did not


                                        - 31 -
offer enough evidence that the alleged retaliatory actions were material “and

undertaken because of her complaints about salary equity.”). The discharge of an

employee soon after she engages in the protected activity is “strongly suggestive of

retaliatory motive and thus indirect proof of causation.” Carter, 33 F.3d at 460.

      “Workers are shielded from retaliation on account of their assertion of rights

protected under Title VII. But a complaining worker is not thereby insulated from

the consequences of insubordination or poor performance.” Ziskie v. Mineta, 547

F.3d 220, 229 (4th Cir. 2008) (finding that evidence demonstrated plaintiff’s

reprimand was due to abusing sick leave rather than reports of sexual harassment).

      Given the frequency and extended duration of Davis’ salary complaints over

the sixteen months of her employment, as well as her varied unsatisfactory

performance and failed attempts to recruit other Town employees to complain about

Day to the Town Council, Day had numerous legitimate opportunities and grounds

to demote or terminate her. Davis offers no explanation why Day, allegedly

motivated by gender-based animus waited to demote her when he did. In addition,

the short period of time between Davis leaving the mandatory meeting without

permission and the two Consecutive Employee Warnings further weakens Davis’

argument that retaliation was the real reason for her demotion. Davis has not

established a genuine dispute of material fact as to the causation element. While the

lack of sufficient evidence as to the protected activity prong justifies finding against


                                         - 32 -
the plaintiff as a matter of law, Davis has also failed to establish that her salary

complaints were a but-for cause of her demotion.

                        4. Legitimate, Non-Retaliatory Reason.

      Even if I found that Davis had established a prima facie case of retaliation, the

Town has presented evidence demonstrating that Davis was demoted for her

unexcused absences to work on volunteer projects and her interpersonal difficulties

with other Town employees. This is a legitimate, non-retaliatory reason. The Fourth

Circuit noted in Ziskie that “harassment due to personality conflicts will not suffice.”

547 F.3d at 226 (holding that plaintiff’s abuse of sick leave to the detriment of her

co-workers and her negative attitude, rather than her gender, was the likely impetus

behind the harassment).

      Day testified that Davis’s demotion was the result of her missing mandatory

meetings, not completing necessary work due to her recurrent absences to volunteer,

and her complaints about her salary to other employees that led to a demoralizing

atmosphere. Day also noted Davis made notable performance mistakes, specifically

that “there were some auditing issues that the auditor brought up at the end of the

year that reflected some understandable deficiencies.             There were some

communication issues that [he] recall[ed] with other department heads.” Day Dep.

46, ECF No. 37-2; see also id. at 47 (noting that “her communication left quite a bit

to be desired” but he did not write her up because she was new to local government).


                                         - 33 -
      Day testified that he even got complaints from the public about Davis and how

she handled her position as Treasurer. For example, Day testified that he received a

call from the Town’s bank about a “confrontation” Davis had with one of the bank

employees. Id. at 75. Day testified that his impression of the relayed encounter was

that Davis “felt like her position as treasurer should have been respected a little more

within that bank, and she should be exempt from having to take bank protocol steps”

to add her name to the signature card for the Town’s bank account. Id. at 75–76.

Although the court cannot consider such hearsay statements for the truth of the

matter asserted or weigh credibility, it would have been reasonable for Day to rely

on such complaints in making disciplinary decisions. Washington v. Washington

Metro. Area Trans. Auth., 330 F. Supp. 3d 232, 241 (D.D.C. 2018) (“In many

situations, employers must decide disputes based on credibility assessments,

circumstantial evidence, and incomplete information.”)

      It is possible that Day harbored some personal animus toward Davis, but “a

personal conflict alone does not constitute retaliation.” Spencer, 919 F.3d at 207; cf.

Hawkins v. PepsiCo, Inc., 203 F.3d 274, 281 (4th Cir. 2000) (“But Hawkins presents

no facts that tend to show this allegedly disparate treatment was due to race rather

than Price’s admittedly low regard for Hawkins’ individual performance.”). The

Town’s stated reasons for demoting Davis are amply supported by evidence in the

record, including but not limited to her personnel file, and Davis has offered no


                                         - 34 -
evidence disputing Day’s concerns. The plaintiff failed to establish each of the

elements of a prima facie case, so the court need not discuss the pretext prong in

depth. I nonetheless note that Davis has produced no evidence tending to show that

Day’s stated reasons for demoting her were pretextual.

      Ultimately, Davis’ “own naked opinion without more” and her “conclusory

allegations” that Day’s motivation is “in dispute are not enough to withstand

summary judgment.” Goldberg v. B. Green & Co., Inc., 836 F.2d 845, 848 (4th Cir.

1998) (holding that discharged employee’s unsupported opinion that he was

discharged on basis of age was not enough to establish genuine issue of material fact

and warranted summary judgment in favor of the employer). As such, the Town is

also entitled to judgment as a matter of law on the Title VII retaliation claim.

                                         IV.

      For the foregoing reasons, it is ORDERED that the Motion for Summary

Judgment, ECF No. 32, is GRANTED. A separate final judgment will enter

herewith.



                                                  ENTER: October 25, 2019

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                         - 35 -
